Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 241 filed 02/02/19             PageID.8671   Page 1 of
                                      4


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

   LEAGUE OF WOMEN VOTERS                      )
   OF MICHIGAN, et al.,                        )    Case No. 2:17-cv-14148
                                               )
                         Plaintiffs,           )    Hon. Eric L. Clay
                                               )    Hon. Denise Page Hood
                                               )    Hon. Gordon J. Quist
                    v.                         )
                                               )    PLAINTIFFS’ SUBMISSION OF
                                               )    UPDATED INFORMATION
   JOCELYN BENSON, in her official             )    REGARDING WITNESS STATUS
   Capacity as Michigan                        )    AND ORDER
   Secretary of State, et al.,                 )
                                               )
                         Defendants.           )


   Joseph H. Yeager, Jr. (IN 2083-49)              Mark Brewer (P35661)
   Kevin M. Toner (IN 11343-49)                    GOODMAN ACKER P.C.
   Harmony A. Mappes (IN 27237-49)                 17000 West Ten Mile, Second Floor
   Jeffrey P. Justman (MN 390413)                  Southfield, MI 48075
   Daniel R. Kelley (IN 30706-49)                  Telephone: (248) 483-5000
   Matthew K. Giffin (IN 31603-49)                 MBrewer@goodmanacker.com
   Irina Vaynerman (MN 0396759)
   Matthew R. Kinsman (IN 32032-71)
   FAEGRE BAKER DANIELS LLP
   300 North Meridian Street, Suite 2700
   Indianapolis, IN 46204
   Telephone: (317) 237-0300
   Jay.Yeager@FaegreBD.com
   Kevin.Toner@FaegreBD.com
   Harmony.Mappes@FaegreBD.com
   Jeff.Justman@FaegreBD.com
   Daniel.Kelley@FaegreBD.com
   Matthew.Kinsman@FaegreBD.com


                                       Counsel for Plaintiffs


  US.121821313.01
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 241 filed 02/02/19                 PageID.8672     Page 2 of
                                      4


            PLAINTIFFS’ SUBMISSION OF UPDATED INFORMATION
                 REGARDING WITNESS STATUS AND ORDER

           1.       On January 26, 2019 the plaintiffs filed their “Revisions to Plaintiffs’

  ‘May-Call/Will-Call’ Witness Designations” (ECF 215). Plaintiffs have notified

  counsel for Legislative Intervenors regarding, and respectfully submit for the Court’s

  trial preparation, the following adjustments to the then-current information:

           2.       Witness Brandon Dillon was identified as a may-call in ECF 215. He

  was discussed in Voters’ trial brief (ECF 223 at 6). Plaintiffs do anticipate calling

  Mr. Dillon.

           3.       Plaintiffs’ planned order of witnesses is:

                    (1)    Susan Smith
                    (2)    Christopher Warshaw
                    (3)    Karen Sherwood
                    (4)    Michael Vatter
                    (5)    Brandon Dillon
                    (6)    Andrea Yokich
                    (7)    Thomas Haley
                    (8)    William Grasha
                    (9)    Rosa Holliday

  Of those nine witnesses, three (Grasha, Yokich and Haley) are voters who were

  identified by Intervenors pursuant to the Parties’ Stipulation (ECF 212) and the

  Court’s Order re: Parties’ Partial Stipulations and Report thereon (ECF 234).




                                                  2
  US.121821313.01
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 241 filed 02/02/19         PageID.8673   Page 3 of
                                      4


                                       Respectfully submitted,

   Date: February 2, 2019              /s/Joseph H. Yeager, Jr.

                                       Mark Brewer (P35661)
                                       GOODMAN ACKER P.C.
                                       17000 West Ten Mile, Second Floor
                                       Southfield, MI 48075
                                       Telephone: (248) 483-5000
                                       MBrewer@goodmanacker.com

                                       Joseph H. Yeager, Jr. (IN 2083-49)
                                       Kevin M. Toner (IN 11343-49)
                                       Harmony A. Mappes (IN 27237-49)
                                       Jeffrey P. Justman (MN 390413)
                                       Daniel R. Kelley (IN 30706-49)
                                       Matthew K. Giffin (IN 31603-49)
                                       Irina Vaynerman (MN 0396759)
                                       Matthew R. Kinsman (IN 32032-71)
                                       FAEGRE BAKER DANIELS LLP
                                       300 North Meridian Street, Suite 2700
                                       Indianapolis, IN 46204
                                       Telephone: (317) 237-0300
                                       Jay.Yeager@FaegreBD.com
                                       Kevin.Toner@FaegreBD.com
                                       Harmony.Mappes@FaegreBD.com
                                       Jeff.Justman@FaegreBD.com
                                       Daniel.Kelley@FaegreBD.com
                                       Matthew.Giffin@FaegreBD.com
                                       Irina.Vaynerman@FaegreBD.com
                                       Matthew.Kinsman@FaegreBD.com

                                       Counsel for Plaintiffs




                                       3
  US.121821313.01
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 241 filed 02/02/19               PageID.8674    Page 4 of
                                      4


                                     Certificate of Service

           I certify that on February 2, 2019, I have electronically filed the foregoing with

  the Clerk of the Court using the ECF system, which will send notification of this

  filing to all counsel of record in this matter.

                                             /s/Joseph H. Yeager, Jr.




                                                4
  US.121821313.01
